Citation Nr: 1704412	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which denied entitlement service connection for a left knee disability.  In September 2011, and May 2014, the Board remanded the claim for additional development.  

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

In May 2014, the Board remanded this claim.  The Board directed that the Veteran to undergo a VA examination by an orthopedic physician for the purpose of determining the nature and etiology of the Veteran's left knee disabilities (emphasis added).

In July 2014, the Veteran was afforded an examination of his left knee.  The associated knee and lower leg disability benefits questionnaire (DBQ) shows that the examination was performed by a physician's assistant, who provided a negative etiological opinion.

In a statement, received in January 2015, the Veteran essentially argued that the July 2014 VA knee and lower leg DBQ was not in compliance with the Board's remand because he had not been examined by an orthopedic physician.  See also Veteran's representative's statement, dated in April 2016.  

The Board notes that although the July 2014 VA examiner summarized the Veteran's service treatment records, and stated that there was "no documentation of treatment from 1983 until he was seen at the Dole VAMC in 7/2009," she did not specifically discuss the lay statements regarding the incurrence of the Veteran's left knee disorder, and the alleged continuity of symptomatology following service discharge, as directed by the Board.  Stegall.  Therefore, on remand, the Veteran should be afforded an examination by an orthopedic physician for the purpose of determining the nature and etiology of the Veteran's left knee disabilities.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §  3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an orthopedic physician and/or a physician who is qualified to determine the nature and etiology of the Veteran's left knee disabilities.  The claims file, to include a copy of this Remand, as well as the September 2011 and May 2014 remands, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The physician should identify all current diagnoses of the Veteran's left knee.  The physician should specifically state whether the Veteran has osteoarthritis and/or chondromalacia of the left knee. 

For each diagnosed disability of the left knee, the physician should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that any currently diagnosed left knee disorder is related to the Veteran's military service, to include his in-service left knee complaints, treatment for chondromalacia and/or left knee strain, and/or his left knee injuries that occurred when he ran into a board in basic training, and when he was hit in the knee while playing basketball.

In offering any opinion, the physician must discuss the lay statements of record regarding the incurrence of the Veteran's left knee disorder and the continuity of symptomatology following service discharge.  The examiner should address the relationship, if any, of the diagnoses of chondromalacia both knees, and ? chondromalacia in service, and the December 2009 diagnosis of patellofemoral chondromalacia.  The rationale for all opinions offered should be provided.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the first paragraph of this remand, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which takes into consideration all evidence since the July 2014 SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




